DETAILED ACTION

Claims 1-13 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was filed after the mailing date of the application was filed on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because descriptive labels other than numerical are needed for Figure 2A, left side and Figure 2B.  See 37 CFR 1.84(o).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0015], line 2, “the second compression circuit 120” should read “the second decompression circuit 120”.
Paragraph [0020], line 2, “the second compression 160” should read “the second compression circuit 160”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
This claim recites "the second decompression circuit to scan an internal of the core partition circuit" on line 12, where "scan an internal of..." appears incomplete. This ambiguity renders this claim indefinite. It appears by what is recited in paragraph [0017] of Applicant’s specification that this should read “scan an internal circuit of...". Clarification and correction are required.
This claim recites "a port of the core partition circuit” in line 13. As with the “internal” rejection above, it appears that “a port” is incomplete and renders this claim indefinite. It appears by what is recited in Applicant’s specification that this should read “a port logic”. Clarification and correction are required. If this assumption is correct “a port logic in line 14 should be changed to “the port logic”.
This claim recites the limitation "the partition circuit" in line 24.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection change "the partition circuit" to "the core partition circuit".
Claim 7:
This claim recites "the second decompression circuit to scan an internal of the core partition circuit" on line 13, where "scan an internal of..." appears incomplete. This ambiguity renders this claim indefinite. It appears by what is recited in paragraph [0017] of Applicant’s specification that this should read “scan an internal circuit of...". Clarification and correction are required.
This claim recites "a port of the core partition circuit” in line 14. As with the “internal” rejection above, it appears that “a port” is incomplete and renders this claim indefinite. It appears by what is recited in Applicant’s specification that this should read “a port logic”. Clarification and correction are required. If this assumption is correct “a port logic in line 15 should be changed to “the port logic”.
This claim recites the limitation "the partition circuit" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection change "the partition circuit" to "the core partition circuit".
Claims 2-6 and 8-13:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness and insufficient antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-8539293), hereinafter Lee, in view of Gizdarski et al., (US-10908213).
Lee teaches a core partition circuit (Fig. 3A, integrated circuit 300 for a compression mode scan test), receiving an input signal (Fig. 3A, SI_1 and SI_2), wherein the core partition 2circuit comprises: 
3a first decompression circuit (Fig. 3A, first decompressor 313), configured to receive and decompress the input signal (Fig. 3A, SI_1); 
4a second decompression circuit (Fig. 3A, second decompressor 323), configured to receive and decompress the input 5signal (Fig. 3A, SI_2, Can be the same as SI_1); 
6a first switching circuit (Fig. 3A, first and second MUXs 360 and 370), coupled to the first decompression circuit (Fig. 3A, first decompressor 313) and the second 7decompression circuit (Fig. 3A, second decompressor 323), and configured to output an output signal of the first 8decompression circuit or an output signal of the second decompression 9circuit according to a first control signal (Fig. 3A, CTL_1); 
10a wrapper scanning circuit (Fig. 3A, The second block 350 includes a third scan chain 321 and an interface scan chain 322), coupled to the first switching circuit (Fig. 3A, first and second MUXs 360 and 370), and configured to 11receive the output signal of the first decompression circuit (Fig. 3A, first decompressor 313) or the output 12signal of the second decompression circuit (Fig. 3A, second decompressor 323) to scan an internal circuit of the core 13partition circuit (third scan chain 321) or a port of the core partition circuit (interface scan chain 322) and output a first 14internal logic or a port logic of the core partition circuit; 
15a first compression circuit (Fig. 3A, first compressor 314), coupled to the wrapper scanning circuit and configured 16to receive the first internal logic of the core partition circuit and compress 17an internal logic of the core partition circuit according to the first internal 18logic; 
19a second compression circuit (Fig. 3A, second compressor 324), coupled to the wrapper scanning circuit and 20configured to receive and compress the port logic of the core partition 21circuit.
22Lee does not explicitly teach “a second switching circuit, coupled to the first compression circuit and the second 23compression circuit, and configured to output a compressed internal logic 24of the core partition circuit or a compressed port logic of the partition circuit 25according to the first control signal”. However, Gizdarski teaches in an analogous art the claimed second switching circuit in multiplexer 205 (Fig. 2), which receives the two outputs from Registers R3 and R4 of compactor 204. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Lee to add Gizdarski multiplexer 205 to receive outputs SO_1 and SO_2 from the first compressor 314 and second compressor 324, respectively and be controlled by CTL_1. The artisan would be motivated to do so because it would enable Lee to selectively route the output results of first compressor 314 and second compressor 324 back to a tester or host for analysis, (Gizdarski, Col. 9, ll. 5-8).
Claim 7:
Lee teaches a testing device (Fig. 3A, integrated circuit 300 for a compression mode scan test), receiving an input signal (Fig. 3A, SI_1 and SI_2), wherein the testing device comprises:
 a compression logic circuit (Fig. 3A, third module 380); and 
a first core partition circuit (Fig. 3A, second block 350), comprising: 
a first decompression circuit (Fig. 3A, first decompressor 313), configured to receive and decompress the input signal (Fig. 3A, SI_1); 
a second decompression circuit (Fig. 3A, second decompressor 323), configured to receive and decompress the input signal (Fig. 3A, SI_2, Can be the same as SI_1); 
a first switching circuit (Fig. 3A, first and second MUXs 360 and 370), coupled to the first decompression circuit (Fig. 3A, first decompressor 313) and the second decompression circuit (Fig. 3A, second decompressor 323), and configured to output an output signal of the first decompression circuit or an output signal of the second decompression circuit according to a first control signal (Fig. 3A, CTL_1); 
a wrapper scanning circuit (Fig. 3A, The second block 350 includes a third scan chain 321 and an interface scan chain 322), coupled to the first switching circuit (Fig. 3A, first and second MUXs 360 and 370), and configured to receive the output signal of the first decompression circuit (Fig. 3A, first decompressor 313) or the output signal of the second decompression circuit (Fig. 3A, second decompressor 323) to scan an internal circuit of the first core partition circuit (third scan chain 321) or a port logic of the first core partition circuit (interface scan chain 322) and output a first internal logic or a port logic of the first core partition circuit; 
a first compression circuit (Fig. 3A, first compressor 314), coupled to the wrapper scanning circuit and configured to receive the first internal logic of the first core partition circuit and compress an internal logic of the first core partition circuit according to the first internal logic; 
a second compression circuit (Fig. 3A, second compressor 324), coupled to the wrapper scanning circuit and configured to receive and compress the port logic of the first core partition circuit.
Lee does not explicitly teach “a second switching circuit, coupled to the first compression circuit and the second compression circuit, and configured to output a compressed internal logic of the first core partition circuit or a compressed port logic of the partition circuit according to the first control signal”. However, Gizdarski teaches in an analogous art the claimed second switching circuit in multiplexer 205 (Fig. 2), which receives the two outputs from Registers R3 and R4 of compactor 204. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Lee to add Gizdarski multiplexer 205 to receive outputs SO_1 and SO_2 from the first compressor 314 and second compressor 324, respectively and be controlled by CTL_1. The artisan would be motivated to do so because it would enable Lee to selectively route the output results of first compressor 314 and second compressor 324 back to a tester or host for analysis, (Gizdarski, Col. 9, ll. 5-8).
As such, Lee in view of Gizdarski teaches wherein when the testing device operates in an internal test mode, the first core partition circuit operates independently (the first MUX 360 may select a signal from the second decompressor 323 when the first control signal CTL_1 is "0", Col. 2, ll. 54-59, col. 8, ll. 9-23 and Fig. 3B and discussion therein); and wherein when the testing device operates in an external test mode, the first core partition circuit and the compression logic circuit operate simultaneously (the first MUX 360 may select a signal from the first decompressor 313 when the first control signal CTL_1 is "1", Col. 2, ll. 54-59, col. 8, ll. 9-23 and Fig. 3B and discussion therein).

Allowable Subject Matter
Claims 2-6 and 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Casarsa et al. (US-20070283200) teaches A scan compression architecture for a design for testability compiler used in system-on-chip software design tools includes a first scan architecture including a first scan compressor/decompressor configuration connected to a first predetermined set of pins, and a second scan architecture including a second scan compressor/decompressor configuration connected to a subset of the pins. The first scan architecture is selectively enabled for executing a scan test with a low time. The second scan architecture is for executing a scan test with high parallelism. (Abstract, Figs. 6 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        07/14/2022